Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objection
As per claim 16, insert “and” at the end of ll. 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per claim 1, it is unclear as to the timing of the firmware execution. More specifically ll. 3 recites “to execute”, ll. 5 recites “are executed”, ll. 9 recites “executes”, and ll. 11-12 recite “were executed”. When are the various limitations performed throughout the firmware execution? For example, ll. 3-4 recite “while performing the task” so it is unclear as to how the list indicates the order in which the firmware portions were executed while the task of adding 

As per claim 9, it is rejected using a similar rationale as used for rejecting claim 1. For example, ll. 1 recites “for operating”, ll. 3 recites “executed”, ll. 8 recites “executes”, and ll. 8-9 recite “were executed”. Furthermore, claim 11 recites “during execution”, claim 12, recites “execution”, claim 13 recites “during execution”, claim 15 recites “during execution”, and claim 16 recites “typical execution”.

As per claim 19, it is rejected using a similar rationale as used for rejecting claim 1. For example, ll. 2-3 recite “are executed”, ll. 5 recites “are executed”, ll. 9 recites “executes”, and ll. 11 recites “were executed”. Furthermore, ll. 12 recites “a firmware” and it is not clear how it relates to “firmware portions” and “firmware portion” recited earlier in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ramatchandirane et al. (US 10,185,595) (hereinafter Ramatchandirane as previously cited).

As per claim 9, Ramatchandirane teaches a method for operating a Data Storage Device (DSD), the method comprising:
	assigning unique identifiers to respective code portions executed by the DSD to perform a task (col. 11, ll. 41-58);
	creating a data structure including the unique identifier assigned to the code portion that created the task (fig. 3A, 5A-B); and
	adding a respective unique identifier to the data structure for each code portion that executes for the task (fig. 8-9; col. 11, ll. 11-13; col. 21, ll. 61-65), wherein the data structure indicates the order in which the code portions were executed for exception analysis (col. 1, ll. 46-48 and col. 13, ll. 57-62).

As per claim 10, Ramatchandirane further teaches wherein the data structure is a blockchain including blocks that are cryptographically linked (abstract).

As per claim 14, Ramatchandirane further teaches storing state information for the task in the data structure (col. 21, ll. 34-46).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane, Agarwal et al. (US 2008/0184151) (hereinafter Agarwal as previously cited), and Su (US 10,447,483) (hereinafter Su as previously cited).

As per claim 1, the combination of references above teach a Data Storage Device (DSD), comprising:
	a memory for storing data (Ramatchandirane fig. 1, block 108); and
	a controller (Su fig. 1, block 108) configured to execute firmware of the DSD (Agarwal fig. 9-10) to perform a task, wherein while performing the task, the controller is further configured to:
	assign unique identifiers to respective firmware portions that are executed to perform the task (Ramatchandirane col. 11, ll. 41-58);
	create a list in the memory with a first entry including the unique identifier assigned to the firmware portion that created the task (Ramatchandirane fig. 3A, 5A-B); and
	add an entry to the list for each firmware portion that the controller executes for the task, wherein each entry indicates the unique identifier assigned to the firmware portion corresponding to the entry (Ramatchandirane fig. 8-9; col. 11, ll. 11-13; col. 21, ll. 61-65) and the list indicates 

Agarwal and Ramatchandirane are both concerned with computer firmware. Ramatchandirane teaches program verification using hash chains while Agarwal teaches a standardized mechanism for firmware upgrades. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane in view of Agarwal because it would provide a way to evaluate the existing firmware associated with the device and/or evaluate if any portion of firmware exists on the device, and based at least in part upon the evaluation, identify a portion of firmware that can be automatically deployed to the device to ensure up-to-date and efficient implementation of the device.

Su and Ramatchandirane are both concerned with improving the security of a computing environment. Ramatchandirane teaches program verification using hash chains while Su teaches secure firmware updates. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane and Agarwal in view of Su because it would provide an efficient, scalable system for securely transferring firmware updates to remote devices utilizing cryptographic hashes.

As per claim 2, Ramatchandirane further teaches wherein the list is a blockchain with entries in the list being cryptographically linked (abstract).

As per claim 5, Ramatchandirane further teaches wherein the controller is further configured to store state information for the task in the list (col. 21, ll. 34-46).

As per claims 19-20, they have similar limitations as claims 1-2 above and are rejected using the same rationale.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane, Agarwal, Su, and Vlcek (US 2015/0242431 as previously cited).

As per claim 3, Vlcek teaches wherein the controller is further configured to: detect an exception during execution of the task; and in response to detecting the exception, add the list to an exception log stored in the DSD ([0031]).

Vlcek and Ramatchandirane are both concerned with file processing in a computing environment. Ramatchandirane teaches program verification using hash chains while Vlcek teaches log file analysis based on field type identification. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane, Agarwal, and Su in view of Vlcek because it would simplify a log file by reducing the number of lines that will be output by filtering out messages based on user input.

As per claim 4, Vlcek teaches wherein the controller is further configured to compare a plurality of lists in the exception log to identify one or more sequences of firmware execution common among different lists of the plurality of lists ([0073]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane, Agarwal, Su, Sui et al. (US 2020/0151708) (hereinafter Sui as previously cited), and Puthuff et al. (US 2015/0234730) (hereinafter Puthuff as previously cited).

As per claim 6, the combination of references above teach wherein the controller is further configured to randomly store linked lists for different tasks performed by the controller (Sui [0047]) for determining typical execution paths of the firmware (Puthuff [0024]).

Sui and Ramatchandirane are both concerned with data protection in a computing environment. Ramatchandirane teaches program verification using hash chains while Sui teaches data protection using a blockchain. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane, Agarwal, and Su in view of Sui because it would provide numerous benefits over a traditional database. For example, through the blockchain the embodiments provide for immutable accountability, security, privacy, permitted decentralization, availability of smart contracts, endorsements and accessibility that are inherent and unique to the blockchain.

Puthuff and Ramatchandirane are both concerned with managing software in a computing environment. Ramatchandirane teaches program verification using hash chains while Puthuff teaches determining anomalous execution sequences. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane, Agarwal, Su, and Kwon et al. (US 2016/0246988) (hereinafter Kwon).

As per claim 7, Kwon teaches determine that the task has completed without an exception; and in response to determining that the task has completed without an exception, delete the list from the memory ([0028]).

Kwon and Ramatchandirane are both concerned with data protection in a computing environment. Ramatchandirane teaches program verification using hash chains while Kwon teaches data encryption and security. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane, Agarwal, and Su in view of Kwon because it would improve the security of the system data through using various encryption techniques.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane, Agarwal, Su, and Paz (US 2013/0304981) (as previously cited).

As per claim 8, Paz teaches determine a task type for the task ([0006]); and based on the determined task type, perform at least one of determining how long to retain the list in the memory and whether to retain particular state information in the list ([0039]).

Paz and Ramatchandirane are both concerned with memory management in a computing environment. Ramatchandirane teaches program verification using hash chains while Paz teaches computer memory management. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane, Agarwal, and Su in view of Paz because it would provide for a computer architecture that would both be optimized by power consumption and cost at the same time.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane and Vlcek.

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane, Vlcek, and Nerger (US 2012/0130960) (as previously cited).

As per claim 13, Nerger teaches comparing data structures added to a plurality of exception logs for respective DSDs to identify sequences of code execution associated with a higher probability of encountering an exception during execution ([0023]-[0025]).

Nerger and Ramatchandirane are both concerned with error mitigation in a computing environment. Ramatchandirane teaches program verification using hash chains while Nerger teaches determining errors in attribute values of aggregated databases. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane and Vlcek in view of Nerger because it would result in utilizing estimates based on the conflict between pairs within a number of triplets of source databases which improves the estimate of the probability of error for the source database because it limits the effect of unusual or atypical levels of conflict between a pair of source databases.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane and Kale et al. (US 2021/0073063) (hereinafter Kale as previously cited).

As per claim 15, Kale teaches inputting a plurality of data structures into a neural network to identify sequences of code execution associated with a higher probability of encountering an exception during execution ([0217]).

Kale and Ramatchandirane are both concerned with error mitigation in a computing environment. Ramatchandirane teaches program verification using hash chains while Kale teaches predictive management of failing portions in a data storage device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane in view of Kale because it would provide for a controller that can improve data reliability operations to reduce the likelihood of data loss and/or .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane, Sui, and Puthuff.

As per claim 16, the combination of references above teach:
	randomly retaining data structures for different tasks after completion of the tasks (Sui [0047]);
	comparing the retained data structures to determine typical execution paths of the code (Puthuff [0024]);
	identifying outlier events using the determined typical execution paths, wherein in response to the DSD encountering an identified outlier event, an indication of the outlier event is added to an exception log for the DSD (Puthuff [0236]).

Sui and Ramatchandirane are both concerned with data protection in a computing environment. Ramatchandirane teaches program verification using hash chains while Sui teaches data protection using a blockchain. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane in view of Sui because it would provide numerous benefits over a traditional database. For example, through the blockchain the embodiments provide for immutable accountability, 

Puthuff and Ramatchandirane are both concerned with managing software in a computing environment. Ramatchandirane teaches program verification using hash chains while Puthuff teaches determining anomalous execution sequences. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramatchandirane and Sui in view of Puthuff because it would avoid executing any malicious instructions that have been injected into a computing device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane and Kwon.

As per claim 17, it has similar limitations as claim 7 and is therefore rejected using the same rationale as above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane and Paz.

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant generally argues the supposed difference between the Ramatchandirane reference and the instant disclosure regarding the timing of execution of the firmware. The examiner respectfully disagrees. The following portions of Ramatchandirane replicated below teach performing verification/validation after execution:

Verification may proceed block-by-block, with each block being verified only after the instructions stored in a preceding block have been executed (col. 1, ll. 46-48).

Namely, second instruction block 304 may be validated after the instructions in first instruction block 302 have been successfully executed. Similarly, third instruction block 306 may be validated after the instructions in second instruction block 304 have been successfully executed (col. 13, ll. 57-62).

Finally, Applicant’s amendments actually contradict what is being recited in the instant specification. More specifically, Applicant’s specification is replete with recitations of firmware execution states that are in the present or future tense (e.g. abstract “to execute”, [0001] “during execution”, [0011] “capable of executing”, [0012] “executing at exception analysis unit”, [0014] “for executing…to execute…while executing”, [0017] “is executing”, [0018] “for execution…in executing”, [0019] “by executing…for executing…to execute”, [0020] “for execution…in executing”, [0024] “continue execution”, [0025] “during execution”, [0027] “during execution”. [0037] “executing firmware”, [0038] “for execution”, [0040] “that executes”, [0041] “during 

For at least the reasons cited above, all of Applicant’s arguments are traversed and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 11, 2022